Citation Nr: 1712282	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-45 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to an initial compensable disability rating for internal hemorrhoids.

4.  Entitlement to an initial compensable disability rating prior to March 25, 2013, and in excess of 10 percent thereafter for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel
INTRODUCTION

The Veteran had active duty service from July 1979 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran withdrew his request for a hearing in September 2011.   

The issue of entitlement to a disability rating in excess of 30 percent for hypertensive heart disease has been raised by the record in a January 2017 appellant's brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).   

The issues of entitlement to service connection for a left knee disability and for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids manifested without persistent bleeding, secondary anemia, or fissures, were not large, thrombotic, irreducible, or with excessive redundant tissues, and were described as no more than mild or moderate.  

2.  Prior to March 25, 2013, the Veteran's hypertension manifested with diastolic pressure predominantly less than 100, systolic pressure predominantly less than 160, and without a history of diastolic pressure predominantly 100 or greater. 

3.  From March 25, 2013 forward, the Veteran's hypertension manifested with diastolic pressure predominantly of 100 or more, but predominantly less than 110 and with systolic pressure predominantly less than 200.  
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for internal hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

2.  The criteria for an initial compensable disability rating prior to March 25, 2013, and in excess of 10 percent thereafter for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2008.

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluations and that were assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained regarding the left knee, hemorrhoids, and hypertension.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Higher Initial Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Higher Initial Rating - Internal Hemorrhoids 

The Veteran's hemorrhoids are rated as noncompensable under Diagnostic Code 7336.  Under that regulation, hemorrhoids with persistent bleeding and with secondary anemia, or with fissures warrants a 20 percent disability rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences warrants a 10 percent disability rating.  Hemorrhoids described as mild or moderate warrant a noncompensable 0 percent disability rating.  38 C.F.R. § 4.114.  

In a September 2007 private treatment record, the Veteran reported blood per rectum, described as bright red blood one month prior.  The Veteran had a history of internal hemorrhoids.  Rectal examination showed normal sphincter tone, no masses, and no tenderness.  Hemoccult was negative and the prostate was not enlarged.  The Veteran had no external hemorrhoids.

The Veteran was afforded a VA examination in September 2009.  He reported anal itching and bright red blood pre-rectum.  He did not have leakage of stool, diarrhea, pain, tenesmus, swelling, or perianal discharge.  The Veteran did not have any surgery for his hemorrhoids and was not receiving any treatment for his condition.  He reported that rectal pain affected his ability to sit comfortably.  Rectal examination showed no reduction of lumen.  Sphincter control was normal.  Rectal tonus was normal.  The anal reflexes were also normal.  The rectal exam showed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  The examiner detected no hemorrhoids during the rectal examination.  Examination of the prostate was within normal limits.  The examiner also noted no rectum fistula on examination.  For the VA established diagnosis of internal hemorrhoids, the examiner determined that the condition was in remission.  The rectum condition did not cause significant anemia and the examiner found no evidence of malnutrition.  

The Veteran was afforded another VA examination in February 2015.  The examiner diagnosed internal hemorrhoids.  He noted that the condition began as an incidental finding during a routine colonoscopy.  The Veteran did not take continuous medication for his hemorrhoids.  The examiner described the hemorrhoids as mild or moderate and intermittent.  The examiner specifically did not describe the hemorrhoids as large or thrombotic, irreducible, with excessive redundant tissues, evidencing frequent recurrences, with persistent bleeding, with secondary anemia, or with fissures, when asked whether those symptoms were present.  The examiner did not find any anal or perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus ani.  Physical examination was normal with no external hemorrhoids, anal fissures, or other abnormalities.  Laboratory testing was performed and the Veteran's hemoglobin, hematocrit, white blood cell count, and platelets were within normal limits.  The examiner noted no impact on the Veteran's ability to work related to his rectum or anus condition.  For the VA established diagnosis of internal hemorrhoids, the examiner noted no change in diagnosis, but found that the Veteran's condition was quiescent at the time of the examination.

The evidence of record supports a noncompensable evaluation for the Veteran's internal hemorrhoids.  To receive a higher rating, the evidence must show large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The Veteran's treatment records are silent for frequent recurrences of large, thrombotic, or irreducible hemorrhoids or any consistent treatment for hemorrhoids.  Two VA examinations have described the condition as mild or moderate.  

The Board acknowledges that the Veteran believes he is entitled to compensable evaluation for his hemorrhoids.  He has asserted discomfort with sitting due to his hemorrhoids.  However, this assertion does not demonstrate that the Veteran is entitled to a higher evaluation at any time under the rating schedule.  See 38 C.F.R. § 4.114.  Such discomfort is consistent with mild or moderate hemorrhoids.  He has not identified any symptomatology that would warrant the next higher rating of 10 percent.  Therefore, based on the evidence of record, the Board finds that the manifestations of the Veteran's internal hemorrhoids do not more nearly approximate the criteria for a compensable disability rating.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable disability evaluation for internal hemorrhoids must be denied.

Higher Initial Rating - Hypertension

The Board acknowledges that the Veteran's representative provided argument in favor of an increased rating for hypertension in the January 2017 appellant's brief by referring to the Veteran's decreased ejection fraction and citing to Diagnostic Code 7007.  The Board notes that Diagnostic Code 7007 addresses hypertensive heart disease.  The Veteran is service-connected for hypertensive heart disease with left ventricular hypertrophy.  The issue of entitlement to an increased rating for that disability is not currently on appeal before the Board.  The Board has referred the issue to the RO in the introduction of this decision.  Therefore, the contentions regarding his hypertensive heart disease will not be addressed in the analysis below.  The analysis will instead focus solely on the Veteran's hypertension, which is currently on appeal before the Board.

The Veteran's hypertension is rated as noncompensable prior to March 25, 2013, and at 10 percent thereafter under Diagnostic Code 7101.  Under that regulation, diastolic pressure predominantly 130 or more warrants a 60 percent disability rating.  Diastolic pressure predominantly 120 or more warrants a 40 percent disability rating.  Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more warrants a 20 percent disability rating.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, and as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.

Prior to March 25, 2013, the Veteran's hypertension is rated as noncompensable.  To receive a higher disability rating, the evidence must show diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A minimum 10 percent disability rating is also available for any individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

The following are blood pressure readings from September 2007 through August 2011:
      September 2007 - 140/90
      October 2007 - 140/100, 150/100, 130/90, 144/96
      November 2007 - 140/104, 134/82
      January 2008 - 130/84
      July 2008 - 130/90, 140/90
      September 2008 - 112/70
      April 2009 - 130/84, 134/86, 134/88
      June 2009 - 140/94, 142/90, 144/100
      November 2009 - 130/76
      April 2010 - 140/100
      August 2011 - 110/80

Although the Veteran had readings on four separate dates with a diastolic of 100 or greater, the Veteran had blood pressures taken on seven additional dates with diastolic pressures less than 100.  Therefore, the evidence does not show that his diastolic pressure was predominantly 100 or more.  The Veteran's systolic readings were at no point at 160 or more.  The evidence indicates a majority of blood pressure readings with diastolic below 100 and systolic below 160.  Therefore, based on the evidence of record, the Board finds that the manifestations of the Veteran's hypertension do not more nearly approximate the criteria for an initial compensable disability rating prior to March 25, 2013.  

From March 25, 2013 forward, the Veteran's hypertension is rated at 10 percent.  To receive a higher disability rating, the evidence must show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

A March 2013 private treatment record showed blood pressures of 161/86, with a repeated reading of 150/100.  The Veteran was taking Lisinopril, 20 mg daily.  The examiner diagnosed uncontrolled hypertension and increased his dose of Lisinopril to 40 mg daily.

The Veteran was afforded a VA examination in February 2016.  The examiner noted a diagnosis of hypertension.  The Veteran received continuous medication for his hypertension.  The examiner reported a history of a diastolic blood pressure elevation to predominantly 100 or more.  At the time of the examination, blood pressure readings were 174/92, 158/92, and 164/88, for an average of 164/90.  The examiner noted that the Veteran's hypertension did not impact his ability to work. 

The Veteran's treatment records do not indicate any blood pressure readings with a systolic pressure of 200 or greater or a diastolic pressure of 110 or greater.  Therefore, based on the evidence of record, the Board finds that the manifestations of the Veteran's hypertension do not more nearly approximate the criteria for a disability rating in excess of 10 percent from March 25, 2013 forward.  

The Board recognizes that the Veteran believes he is entitled to higher ratings for his service-connected hypertension, both before and after March 25, 2013.  However, the Veteran has not provided VA with any evidence to demonstrate that he meets the criteria for a higher schedular evaluation at any time during the pendency of this appeal.  As such, the Veteran's assertions fail to reflect that higher schedular evaluations are warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an increased evaluation for service-connected hypertension, to include a compensable evaluation prior to March 25, 2013, and an evaluation in excess of 10 percent as of March 24, 2013, must be denied.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating would be warranted for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant' service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that all of the symptomatology and impairment caused by the Veteran's service-connected hemorrhoids and hypertension is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's hemorrhoids have been manifested by mild to moderate symptoms such as painful sitting.  The schedular rating criteria specifically provides ratings for mild to moderate symptoms (38 C.F.R. § 4.114, Diagnostic Code 7336).  As for the Veteran's hypertension, he has routinely demonstrated elevated blood pressure readings.  However, the rating schedule specifically provides for consideration of increased blood pressure readings.  (38 C.F.R. 4.104, Diagnostic Code 7101).  As such, the rating criteria reasonably describes the Veteran's symptomatology associated with his service-connected disabilities and referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.   In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified (in the rating schedule) are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the Veteran's service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record the during the rating appeal.  In February 2015, the VA examiner noted no impact on the Veteran's ability to work related to his rectum or anus condition.  In February 2016, the examiner noted that the Veteran's hypertension did not impact his ability to work.  The evidence does not otherwise reflect that the Veteran cannot work as a result of these service-connected disabilities; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable initial disability rating for internal hemorrhoids is denied.  

Entitlement to an initial compensable disability rating prior to March 25, 2013, and in excess of 10 percent thereafter for hypertension is denied.


REMAND

While the Board regrets the additional delay, a remand is necessary in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  

A January 2017 VA General Counsel Opinion indicated that although obesity is not a disability that may be service-connected in its own right, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310a.  VAOPGCPREC 1-2017.  The Board notes that the Veteran's representative in January 2017 asserted that the Veteran's obesity caused sleep apnea and that his obesity was caused by his multiple service-connected orthopedic disabilities.  He also asserted that the Veteran's left knee disability was caused by the Veteran's obesity.  

The Veteran is service-connected for the following orthopedic or neurological disabilities: right knee degenerative arthritis, degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine, bilateral pes planus, right lower extremity radiculopathy with tarsal tunnel syndrome, and left lower extremity radiculopathy with tarsal tunnel syndrome.  The Veteran is additionally service-connected for the following non-orthopedic disabilities: internal hemorrhoids, hypertension, conjunctival infection of the left eye, and hypertensive heart disease with left ventricular hypertrophy.  

The Veteran was afforded a VA examination for the left knee in September 2010.  The examiner based his opinion in part on the lack of documented medical record of treatment from October 2003 until late 2009, a six year hiatus. He also noted that the Veteran's apparent long term exogenous obesity was a major contributing factor to his present knee condition.  The Board notes that the examiner did not address the Veteran's lay statements regarding pain.  The examiner may not solely rely on a lack of documented treatment as reason for the negative opinion.  The Board finds that an addendum opinion addressing the Veteran's assertions of pain since separation from service.  Additionally, the examiner should address whether the Veteran's current service-connected disabilities caused his obesity, thus resulting in a left knee disability.  
  
Regarding the Veteran's sleep apnea, the Board finds that a VA examination is necessary to determine whether the Veteran's obesity is due to his service-connected disabilities and whether his sleep apnea is causally related to his obesity.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2010 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner, preferably an orthopedic examiner, for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records and the September 2009 VA examination.  The examiner should then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed left knee disability began in service, was caused by service, or is otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's obesity is causally related to the Veteran's service connected disabilities, to include right knee degenerative arthritis, degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine, bilateral pes planus, right lower extremity radiculopathy with tarsal tunnel syndrome, left lower extremity radiculopathy with tarsal tunnel syndrome, internal hemorrhoids, hypertension, conjunctival infection of the left eye, and hypertensive heart disease with left ventricular hypertrophy.

c.)  If the Veteran's obesity is causally related to the Veteran's service-connected disabilities, then is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed left knee disability is causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's obesity.  

If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

2.  Schedule the Veteran for a VA examination with a sleep specialist or an otolaryngologist to address the Veteran's sleep apnea.  The examiner should review the claims file.  The examiner should then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed obstructive sleep apnea began in service, was caused by service, or is otherwise related to the Veteran's active service.

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed obstructive sleep apnea is causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's obesity.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


